      Case 4:19-cv-01106 Document 76 Filed on 01/31/20 in TXSD Page 1 of 1



                                      January 31, 2020

Honorable George C. Hanks, Jr.
United States District Judge

        RE:      Patrick Murphy v. Bryan Collier, et al., No. 4:19-cv-01106
                 Letter Regarding Depositions

To the Honorable Judge George C. Hanks, Jr.:

       Yesterday, January 30, 2020, the Court instructed the parties to submit a letter
regarding the parties’ plan for depositions to the Court’s case manager. Counsel for Mr.
Murphy believe testimony from both a security officer who works in the death house prior
to executions and Warden Lewis may be both relevant and necessary. However, Counsel for
Mr. Murphy have agreed to first depose the security officer and then depose Warden Lewis
if Counsel believe they need additional information.

Respectfully submitted,

/s/ David R. Dow                                  /s/ Leah O’Leary
Texas Bar No. 06064900                            Texas Bar No. 24079074
University of Houston Law Center                  Southern Filing No. 1563191
4604 Calhoun Rd.                                  Assistant Attorney General
Houston, Texas 77204-6060                         Leah.Oleary@oag.texas.gov
713-743-2171
ddow@central.uh.edu                               /s/ Amy L. Prasad
                                                  Texas Bar No. 24037295
/s/ Jeffrey R. Newberry                           Southern Filing No. 563045
Texas Bar No. 24060966                            Assistant Attorney General
University of Houston Law Center                  Amy.Prasad@oag.texas.gov
4604 Calhoun Rd.
Houston, Texas 772040-6060                        Law Enforcement Defense Division
713-743-6843                                      P.O. Box 12548
jrnewber@central.uh.edu                           Austin, Texas 78711-2548
                                                  P: 512-463-2080
 Counsel for Plaintiff                            Counsel for Defendants
